t c memo united_states tax_court joseph m brennan petitioner v commissioner of internal revenue respondent docket no 1248-12l filed date p failed to file a federal_income_tax return for tax_year r prepared a substitute for return sfr pursuant to sec_6020 and issued to p a notice_of_deficiency that included the tax shown on the sfr as well as additions to tax under sec_6651 and and p did not file a petition with this court for redetermination of the deficiency and r assessed the tax and the additions r later issued to p a final notice_of_intent_to_levy to collect the unpaid tax_liability in response p requested a collection_due_process_hearing before r’s office of appeals appeals pursuant to sec_6330 claiming that the sfr failed to take into account deductions to which p was entitled after requesting a hearing p filed an untimely return for in which he claimed deductions and showed a lesser amount of tax due than had been calculated in the sfr r accepted the return and abated a portion of the tax so that the remaining tax assessed equaled p’s self-reported liability r also abated portions of the additions to tax to reflect the reduced tax at the cdp hearing p raised only a concern that the total amount r claimed was due was greater than the amount shown on the return p had filed the appeals officer informed p that the difference between the amount due and the amount shown on the return constituted additions to and interest on the tax shown on p’s return p raised no other issues at the hearing and appeals issued a notice_of_determination sustaining the levy notice p filed with this court a timely petition for review of that determination claiming for the first time that he had reasonable_cause with respect to his failure_to_file a return and his failure_to_pay_tax and that the additions to tax should be abated r moved for summary_judgment on the ground that p cannot challenge his underlying liability because he received a prior notice_of_deficiency and that irs appeals did not abuse its discretion in sustaining the levy notice held p is barred from asserting reasonable_cause and challenging his underlying liability for the additions to tax pursuant to sec_6330 because he received a notice_of_deficiency determining those additions to tax held further appeals did not abuse its discretion in sustaining the levy notice and r’s motion for summary_judgment will be granted edward james leyden for petitioner han huang for respondent memorandum opinion gustafson judge this is a collection_due_process cdp appeal pursuant to sec_6330 in which petitioner joseph m brennan asks thi sec_1 unless otherwise indicated all section references are to the internal continued court to review the determination by the office of appeals appeals of the internal_revenue_service irs to proceed with a levy to collect his unpaid federal_income_tax for tax_year the issue is whether appeals abused its discretion in making that determination respondent the commissioner of the irs moved for summary_judgment pursuant to rule and mr brennan filed an opposition we hold that there is no genuine dispute as to any material fact on the issue of whether appeals abused its discretion in making its determination we will therefore grant the commissioner’s motion background the commissioner’s motion for summary_judgment establishes the following facts which mr brennan does not dispute mr brennan did not file a timely individual_income_tax_return for instead on date the irs prepared a substitute for return sfr for him for pursuant to sec_6020 on the basis of the sfr the irs issued a notice_of_deficiency to mr brennan on date determining a deficiency of dollar_figure for as well as additions to tax under sec_6651 and continued revenue code codified in u s c and referred to herein as the code and all rule references are to the tax_court rules_of_practice and procedure for failure_to_file a return and failure_to_pay_tax shown and under sec_6654 for failure to pay estimated_tax mr brennan did not file a petition with this court challenging the notice_of_deficiency as a result on date the irs assessed the tax and additions determined in that notice and sent mr brennan notice_and_demand for payment however mr brennan did not pay the balance due for on date the irs sent mr brennan a final notice_of_intent_to_levy and notice of your right to a hearing levy notice regarding collection of his outstanding liability for on date mr brennan through his attorney filed form request for a collection_due_process or equivalent_hearing on which he checked the boxes indicating he was requesting an installment_agreement or an offer-in-compromise and that i cannot pay balance in the space for the reason for his request he wrote the substitute tax_return filed for the taxpayers in relation to does not incorporate several of the deductions and or other items to which the taxpayers would be entitled resulting in a higher level of income_tax than the taxpayers actually owe furthermore the taxpayers have not been afforded a hearing in connection with the underlying tax_liability around date mr brennan and his wife the brennans filed a joint tax_return for on which they reported total_tax of dollar_figure the irs accepted and processed that joint_return and on date abated tax of dollar_figure leaving total_tax of dollar_figure--the same amount the brennans reported on their joint_return and portions of the additions to tax and interest previously assessed in order to reflect the reduced_amount of the corresponding tax the irs then sent mr brennan notice of the adjustments made and of the balance remaining due for mr brennan did not pay the balance due which remains unpaid on date irs settlement officer jeffrey chambers sent mr brennan and his attorney a letter scheduling a telephone cdp hearing for date mr chambers informed them that in order for the irs to consider collection alternatives mr brennan had to submit financial information on forms 433-a collection information statement for wage earners and self- employed individuals and or 433-b collection information statement for businesses and file outstanding tax returns for his and tax years within days ie by date on date mr brennan’s attorney contacted mr chambers to request a face-to-face hearing rather than a telephone hearing mr chambers advised mr brennan’s attorney that before a face-to-face hearing mr brennan first had to submit form 433-a and file his delinquent and tax returns on date mr brennan’s attorney again contacted mr chambers and stated that mr brennan expected to file his delinquent tax returns and form 433-a within the next to days and was requesting a delay in his hearing until that time both mr chambers and his manager denied the request for a postponement of the hearing mr brennan did not file either his delinquent tax returns or form 433-a within the time his attorney had requested mr chambers conducted a telephone hearing with mr brennan’s attorney on date at that hearing mr brennan’s attorney indicated that mr brennan disagreed with the amount the irs claimed to be due in the notice sent to him in date which indicated that he owed approximately dollar_figure because the brennans’ joint_return showed instead tax due of only about dollar_figure mr chambers advised mr brennan’s attorney that the irs’s records indicated that the tax remaining due after the abatement made in date was dollar_figure as shown on the brennans’ joint_return and that the balance of approximately dollar_figure was attributable to interest on and additions to that amount mr brennan’s attorney indicated that mr brennan intended to file his delinquent returns and submit form 433-a so that collection alternatives could be considered but did not propose any particular collection alternative at the hearing on date the irs issued to mr brennan a notice_of_determination sustaining the levy notice in a summary explanation attached to the notice_of_determination the irs stated you did not provide the financial information requested and you did not file delinquent tax returns as requested therefore no collection alternatives could be considered in lieu of the proposed levy on date mr brennan filed his petition in this case seeking review of the irs’s determination his petition states a virginia address in his petition mr brennan asserts for the first time that he had reasonable_cause for failing to file a timely tax_return for mr brennan contends that authority exists for the irs to waive interest and or penalties in relation to any assessed deficiencies respondent filed his motion for summary_judgment on date the motion asserts that mr brennan is barred from raising here the issue of although the parties frequently refer to the additions to tax under sec_6651 and and as penalties those sections define them as additions to tax and they appear in part i and not part ii accuracy-related and fraud penalties of subchapter_a of chapter however the code is not entirely consistent and does occasionally refer to those additions to tax as penalties see eg subsection titles to sec_6651 d f h we interpret the parties’ references to penalties to refer to the additions to tax determined in the notice_of_deficiency issued to mr brennan in date and included in the levy notice issued to him in date and we do not correct the parties’ use of the term penalties when quoting their filings reasonable_cause for two reasons first respondent asserts that mr brennan had a prior opportunity to challenge his liability for the additions and raise any relevant defenses such as reasonable_cause when he received the notice_of_deficiency in date that notice included the additions mr brennan now disputes respondent contends that in light of that prior opportunity the underlying liability was not properly at issue at the cdp hearing pursuant to sec_6330 second according to respondent mr brennan did not in fact challenge his liability for the additions during the agency-level cdp hearing process respondent contends that mr brennan is therefore barred from raising that issue in this court pursuant to sec_301 f q a-f3 proced admin regs in his response to the motion for summary_judgment mr brennan argues that he did not have a prior opportunity to establish his reasonable_cause defense against the additions to tax that the irs determined because those additions were calculated no earlier than date when the brennans filed their joint_return --ie after the time had expired within which they could petition the court with respect to the date notice_of_deficiency further mr brennan argues that internal irs procedure allows for consideration of his defense even outside the cdp process and that mr chambers’ decision not to consider an abatement of the additions to tax was improper discussion i general legal principles a summary_judgment under rule the tax court’s analog to rule of the federal rules of civil procedure the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law the moving party here the commissioner bears the burden of showing that no genuine dispute as to any material fact exists and the court will view any factual material and inferences to be drawn from such material in the light most favorable to the nonmoving party see 98_tc_518 aff’d 17_f3d_965 7th cir the facts on which the commissioner relies in support of his motion are not disputed by mr brennan with one exception noted below b collection review procedure in general if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property however congress has added to chapter of the code certain provisions in subchapter_c part i and in subchapter_d part i as due process for collections and those provisions must be complied with before the irs can proceed with a levy the irs must first issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing before appeals sec_6330 and b after receiving such a notice the taxpayer may request an administrative hearing before appeals sec_6330 b administrative review is carried out by way of a hearing before appeals pursuant to sec_6330 and c and if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court under sec_6330 as mr brennan has done agency-level review in levy cases at the cdp hearing appeals must make a determination whether the proposed collection action may proceed in the case of a notice_of_levy the procedures for the agency-level cdp hearing before appeals are set forth in sec_6330 appeals is required to take into consideration several things first appeals must verify that the requirements of any applicable law or administrative procedure have been met by irs personnel see sec_6330 a the attachment to the notice_of_determination sets forth mr chambers’ compliance with these requirements and mr brennan makes no challenge as to verification in his response to the motion for summary_judgment so no verification issues under sec_6330 are in dispute second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 mr brennan’s contentions do not pertain to collection alternatives ie an installment_agreement an offer-in-compromise and currently not collectible status so no issues under sec_6330 are in dispute additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 as noted above mr brennan asserts in his petition and in his response to respondent’s motion for summary judgement that he had reasonable_cause for failing to timely file his tax_return that argument constitutes a challenge to the underlying liability for the failure-to-file addition_to_tax under sec_6651 see 122_tc_1 mr brennan’s petition goes on to state that authority exists for the irs to waive penalties in relation to any assessed deficiencies emphasis added continued everett assocs inc v commissioner tcmemo_2012_143 slip op pincite we will discuss that argument below finally appeals must determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 mr brennan did not raise intrusiveness in his request for a cdp hearing in his petition to the court or in his response to the commissioner’s motion for summary_judgment so no issues as to intrusiveness under sec_6330 are at issue tax_court review when appeals issues its determination the taxpayer may appeal such determination to the tax_court pursuant to sec_6330 as mr brennan has done in such an appeal where the underlying liability is properly at issue we review the determination of appeals de novo 114_tc_176 as to issues other than the underlying liability we review continued though mr brennan mentions only the failure-to-file addition_to_tax in asserting his reasonable_cause defense we construe his use of the plural term penalties see note above to challenge his liability for all three of the additions to tax included in the levy notice the determination for abuse_of_discretion that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir as discussed below we find that mr brennan’s underlying liability for the additions to tax is not properly at issue and therefore we review the irs’s decision to sustain the levy notice to determine whether it involved an abuse_of_discretion ii appeals’ determination to sustain the levy mr brennan claims that he was not given an opportunity to establish his reasonable_cause defense because the irs imposed the additions to tax and penalties in date--after the expiration of the time in which to file a petition with the court in response to the notice_of_deficiency he received in date however mr brennan’s interpretation of the facts is incorrect the irs did not impose any penalties in date in date it determined the additions to tax under sec_6651 and and in the notice_of_deficiency it was at that time that mr brennan had the opportunity to raise his reasonable_cause defense by filing a petition with the court while the irs did later recompute the amounts of some of the additions to tax after it processed the brennans’ late-filed joint_return in date it did not assert a new liability distinct from the one determined in the notice_of_deficiency under sec_6330 mr brennan may raise a challenge to the underlying liability as part of the cdp hearing only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability mr brennan does not dispute that he received a notice_of_deficiency with respect to his liability nor that the notice_of_deficiency included the additions to tax under sec_6651 and and nor does he dispute that he failed to file a petition with this court within the time provided by sec_6213 as a result sec_6330 barred him from challenging his liability for those additions at his cdp hearing and we may not consider that challenge here see 114_tc_604 see also bray v commissioner tcmemo_2008_113 refusing to consider a challenge to the underlying additions to tax where the taxpayer failed to file a return the irs had issued a notice_of_deficiency based on an sfr the taxpayer failed to file a tax_court petition and the irs later abated a portion of the additions to tax after processing a late-filed return mr brennan stresses that he only learned the amounts of the penalties after his opportunity to challenge the notice_of_deficiency if the irs introduces an error into the computation of an addition_to_tax or a penalty in an assessment that it makes after the issuance of a notice_of_deficiency then by definition a taxpayer could not have challenged that error in a deficiency case and we assume that since such a taxpayer therefore lacked a prior opportunity sec_6330 would permit him to challenge that computational error in a subsequent cdp hearing however no such computational error is alleged here rather mr brennan makes it clear that the contention he wishes to raise is reasonable_cause --a challenge that he certainly had the opportunity to raise but did not raise in a deficiency case filed after the issuance of the notice_of_deficiency moreover even if mr brennan had not had the prior opportunity to raise his reasonable_cause defense by filing a deficiency case with the court he still would not be able to raise that issue in this cdp case mr brennan’s attorney did not raise the issue of abating the additions to tax or mr brennan’s reasonable_cause defense before or during the cdp hearing and he offers no evidence that the issue was presented to mr chambers for consideration as a result we would lack jurisdiction to consider the issue here see 129_tc_107 mr brennan further contends that the internal_revenue_manual irm provides an irs appeals officer such as mr chambers with the discretion to consider penalty abatement and reasonable_cause defenses outside the cdp hearing context see irm pt date and that mr chambers’s refusal to exercise that discretion was error irm pt does state that the hearing officer may consider a challenge to a penalty liability outside of cdp under appeals general authority if the taxpayer failed to pursue the issue when the taxpayer received a prior opportunity emphasis added however as mr brennan acknowledges what that provision of the irm authorizes is consideration outside the cdp context whereas in this appeal under sec_6330 we have jurisdiction to review only the exercises of discretion that appeals made under sec_6330 within the cdp context if appeals abused its discretion other than in the cdp hearing we do not have jurisdiction here to review or remedy that abuse in addition as is noted above there is nothing to indicate that mr brennan’s attorney raised the issue of abating the additions to tax or mr brennan’s reasonable_cause defense at any time during the cdp process the supposed failure of mr chambers to review an issue that was not presented to him is not error as mr brennan’s only contentions are not properly before us or lack merit we find no error or abuse_of_discretion in the irs’s sustaining the notice_of_levy we will therefore grant the commissioner’s motion for summary_judgment an appropriate order and decision will be entered
